742 N.W.2d 115 (2007)
LAUREL WOODS APARTMENTS, Plaintiff-Appellee,
v.
Najah ROUMAYAH, Defendant-Appellant, and
Rebecca Roumayah, Defendant-Appellee.
Docket No. 134150. COA No. 269506.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the March 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.